Citation Nr: 0820307	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to waiver in the recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$5,680.22.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the RO's 
Committee on Waivers and Compromises (COWC) that denied a 
request for waiver in the recovery of a debt of $5,636.24 
resulting from an overpayment of benefits.  

The veteran was scheduled for testify before the Board in 
Washington, DC in May 2008, but cancelled the hearing because 
his incarceration made it impossible for him to appear.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's action in failing to timely notify VA of 
his incarceration, which created the overpayment in question, 
does not rise to the level of fraud, misrepresentation, bad 
faith, or lack of good faith in his dealings with the 
government.  

3.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.  

4.  The collection of the debt would not deprive the veteran 
of basic necessities or create an undue hardship for the 
veteran or his dependents.  

5.  The recovery of the debt would not nullify the objective 
for which the benefits were intended, as the veteran retains 
those disability compensation benefits authorized by law to a 
VA beneficiary who is incarcerated.

6.  A failure to make restitution would result in unfair gain 
to the veteran at the expense of the government.  

7.  The evidence of record does not show that the veteran 
changed position to his detriment in reliance on the receipt 
of the overpaid benefits.  



CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the calculated amount of $5,636.24 would not be 
contrary to the standards of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 1.962, 1.965 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

The notice provisions of VCAA are not applicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
However, in connection with the waiver claim on appeal, the 
veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist 
regarding the request for waiver of overpayment debt.  


II.  Analysis

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity or good conscience.  See 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  
 
The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that collection of the debt would create an undue hardship 
and thus be against equity and good conscience.  As the 
veteran has not questioned the validity of the debt, and as 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  

If there is an indication of fraud, misrepresentation, or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.962, 1.963, 1.965.  

In this case, the COWC decision and subsequent Statement of 
the Case (SOC) found the veteran to have acted in bad faith, 
thus precluding evaluation under the elements of equity and 
good conscience.  However, the Board must render an 
independent determination in that regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case the veteran's conduct in question does not 
consist of an overt act, such as submitting false or 
misleading information in support of a claim for benefits.  
Rather, he failed by omission to advise VA that he was 
incarcerated, which resulted in payment of benefits to which 
he was not entitled.  

The veteran asserts that his omission was not bad faith 
because in a previous similar circumstance he had been 
granted a waiver of indebtedness because he had a dependent 
son in college; because the son was still in college the 
veteran believed that he did not have to reapply for a waiver 
when he was incarcerated again.  

Without making a judgment at this time as to whether the 
veteran's omission was or was not reasonable, the Board finds 
that the veteran's conduct did not constitute "bad faith" 
under 38 C.F.R. § 1.962(b).  

Thus, the question for the Board's consideration is whether 
recovery of the indebtedness would be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  

The record shows that the veteran was previously incarcerated 
in September 1992 following a felony conviction.  The veteran 
did not report the incarceration to VA, and in January 1994 
VA notified the veteran of intent to reduce benefits 
retroactive to November 2, 1992; the resulting overpayment 
resulted in an indebtedness of $724.11.  The veteran 
requested a waiver, which was granted by a COWC action in May 
1994.  

The May 1994 COWC decision specifically noted that the 
veteran had not been materially at fault in creation of the 
debt because he was not notified that his benefit would be 
reduced upon incarceration until had already been reduced.  

The May 1994 COWC decision also noted that the veteran had 
not designated a beneficiary for apportionment of his 
disability benefits (his son, via his ex-wife); had he done 
so both the beneficiary and the veteran would have been paid.  
The COWC concluded that collection of the debt would cause a 
hardship to the veteran as he was continuing to send money to 
his son out of his VA disability checks.  

In the present appeal, the veteran was incarcerated in 
November 1995 for a felony conviction, but failed to advise 
VA of that fact.  In April 2005, the RO became aware of that 
incarceration through a Social Security Administration (SSA), 
and the fact of the veteran's incarceration was verified by 
the correctional facility concerned.  

The RO thereupon advised the veteran by letter of intention 
to reduce his benefits effective retroactively from January 
17, 1996, resulting in a calculated indebtedness of 
$5,680.22.  The reduction was implemented by the November 
2005 COWC decision on appeal.  

Based on the evidence, the Board finds that the veteran is 
solely at fault in creating the debt, in that he failed to 
notify VA of his incarceration.  The Board finds that the May 
1994 COWC decision placed the veteran on notice of his 
obligation to notify VA of the new incarceration.  

The veteran has advanced no reason why his failure to notify 
VA of his incarceration is a fault on the part of VA, or why 
his own failure is mitigated by any factors beyond his 
control.  

The veteran argues that he reasonably construed the May 1994 
waiver as a VA policy allowing payment of full benefits to an 
incarcerated veteran with a dependent.  Based on this 
interpretation, the veteran believed himself to be entitled 
to full benefits until his son graduates from college, and 
thus not required to report the new incarceration until then.  

Review of the file shows that the veteran's interpretation of 
the May 1994 COWC action was not reasonable.  Nothing in the 
May 1994 COWC action implies that a new period of 
incarceration need not be reported, or that a request for 
apportionment from a previous period of incarceration will 
carry over to subsequent periods.  

In short, there was no communication by VA to the veteran 
that could have misled him into believing that he would not 
be required to report the new period of incarceration. 

With respect to possible financial hardship, the Board notes 
that the waiver in May 1994 was granted in part because the 
veteran was sending assistance to his son, then a minor.  

In the present case the most recent VA Certification of 
Attendance or Termination, filed in March 2007, shows that 
the veteran's son was expected to graduate from college in 
May 2008.  It is accordingly not shown that repayment of 
overpaid benefits will deprive either the veteran or his son 
of the basic necessities of life.  

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits are intended, as 
disability compensation is intended to provide supplemental 
income to offset industrial impairment due to a service-
connected disability.  Payment of the overpayment will still 
result in the veteran receiving the compensation that he is 
due by law - i.e., one-half the amount of regular schedular 
compensation - during his incarceration.  

Accordingly, failure to repay the amount in contention would 
represent unfair gain to the veteran at the expense of the 
government.  

Further, the evidence does not show that the veteran has 
changed his position to his detriment due to reliance on 
receipt of full VA disability benefits.  

The Board has weighed the factors and has specifically 
considered the veteran's fault in creating the overpayment, 
in finding that recovery of the debt would not be contrary to 
equity and good conscience.  

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $5,636.24.  

The end result is not unduly favorable or adverse to either 
the veteran or the government, and the evidence is not so 
evenly balanced as to create doubt as to any material issue.  

Accordingly, the Board finds that the veteran's request for 
waiver of recovery of overpayment of his VA disability 
compensation benefit must be denied.  



ORDER

Waiver in the recovery of an overpayment of VA disability 
compensation benefits in the calculated amount of $5,680.22 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


